Title: To John Adams from John Winthrop, 1 June 1776
From: Winthrop, John
To: Adams, John


     
      Dear Sir
      
       June 1. 1776
      
     
     I wrote you last week acknowledging the receit of your favor of May 6. Since that, have had the pleasure of another, of May 12, by my Son—am greatly obliged to you for the favorable opinion you are pleased to express of him. I cannot but regret, however, that so large a proportion of the paper was left blank.
     I have often wondered, that so much difficulty should be raised about declaring independence, when we have actually got the thing itself. Who or what are we afraid of? Are we afraid of provoking G.B. which is now actually carrying on open war against us, and bending her whole force to subjugate or exterminate us? But I have had such an implicit Faith in the wisdom of Congress, that I could not doubt but they had sufficient reasons for their conduct. I now perceive you were in these sentiments long ago. But they are very opposite to the inveterate prejudices and long established systems of many others. It must be a work of time to eradicate these prejudices. And perhaps it may be best to accomplish this great affair by slow and almost imperceptible steps, and not per saltum, by one violent exertion. The late Resolve of May 15. comes very near it.
     For what relates to sulphur &c. I have nothing to add to what I wrote in my last—only that saltpetre has been made here in very large quantities. Yesterday, being the last day in which the bounty of 7/ per lb. was allowed, I was surprised to see what a number of horses, loaded with that precious commodity, was crouding round the Commissary’s Store in Watertown; and on the road from Watertown to Concord, I met a great many others, and one or two waggons. The whole quantity I have not yet learned. The bounty is now reduced to 5/, till the 1st of October.
     I wonder you have not heard more about our Courts of Justice. I have purposely omitted many things in my Letters, from a persuasion that you had full information of them, either from private Letters, or the public News papers which I suppose you constantly receive. There have been no Courts held in Hampshire or Berkshire—no Justices of the pleas yet appointed for Hampshire. In Taunton, the Justices were opposed by force, and hindered from going into the Court house, by 30 or 40 men with large sticks in their hands, and some blows were given. The Justices then assembled in the tavern. Three or four of the Ringleaders, it is said, were soon after elected by the people as military officers (one of the blessed fruits of our new militia  system). The principal grounds of complaint, so far as I can learn, are these. 1. That the fees and Court charges are extravagantly high. 2. That the Commissions run in the name of the K. 3. That some persons have been put in Commission who are obnoxious to the people. To remove the 1st complaint, a new Fee-bill has past, which has reduced most fees considerably. What is called a confession bill has also past, similar to the Connecticut practice. For the 2d, the Style of Commissions, Law-processes &c. is altered by an Act, and instead of G.III. it is to be, The Government and people of the Massachusetts Bay. A like Act has passed in Rhode Island. As to the 3d, no officers have as yet been displaced—so, that grievance remains. Whether the alterations made will allay these heats, time must discover. Some suspect, these are only ostensible reasons, and that the true ground of the opposition, at least with many, is an unwillingness to submit to law, and pay their debts. But such has been the spirit raised among the people; that it was tho’t advisable to adjourn, by Resolves, the Courts in most of the Counties. The Courts of Sessions have sat in Essex and Middlesex, but in no other County that I know of. I suppose they will set in Suffolk next Term. The Superior Court will meet, for the first time, at Ipswich on the 3d Tuesday of June, and so procede on the eastern circuit. I should hope, their presence in the several Counties, especially if the weight and influence of the Chief Justice could be added, would have a very happy effect. But important as his presence here would be, it is of so much greater importance at Philadelphia, that it ought not to be wished for at this time.
     When these commotions will subside, it is impossible to say. There is such a spirit of innovation gone forth, as I am afraid will throw us into confusion. It seems as if every thing was to be altered. Scarce a News paper but teems with new projects. This week produced three. 1. for County Assemblies. 2. For a Registry of Deeds in each town. 3. For the Probate of Wills &c. to be made in each town by a Committee to be annually chosen for that purpose at the March meetings. The Representative of one Town in Suffolk (I do not know which) has received instructions to this purpose. I humbly conceive, this is not a proper time to make so many alterations, when our All is at Stake. Tis like repairing a house that is on fire. First put out the fire, and then repair the house. Tis likely, however, these points will be agitated, and perhaps carried this Session.
     The Election was held at Watertown. A list of the new Council is inclosed. With great esteem and respect I am &c.
     
    